Title: To Thomas Jefferson from Anthony Haswell, 16 September 1802
From: Haswell, Anthony
To: Jefferson, Thomas


          
            Respected Sir,
            Bennington, Septr. 16th. 1802.
          
          Emboldened by your acknowledged courtesy, at the request of a distressed neighbour, I trouble you with the present address.—
          While Major H. Buell was recruiting in this quarter a young man in his 19th year, greatly against the will of his parents enlisted into Captain M’Clary’s company, and soon after marched off for Pittsburgh.—The young man’s name is Jeremiah Battels, he enlisted in December 1799, and is now about 21 years of age.—
          Being his father’s greatest dependance, (who is somewhat in years, and scarcely able to manage his little place) the old gentleman has solicited me to write to obtain his discharge, presuming that as the new law forbids such enlistments, redress of a grievance long endured under a different system, may possibly be attainable.—
          Indefatigable exertions have been made by the opposition to procure a federal representation in our approaching session of the state legislature, but from my present returns I conceive they have failed—The districting of our state for the choice of federal representatives, the choice of a senator for the Western District, and some other important businesses, render the existence of a republican house highly desirable.—
          With grateful millions, Sir, I sensate the advantages of your auspicious administration, and sincerely pray the sovereign arbiter, to award you length of days and happy accompaniments, equal to the arduousness of your toils and the purity of your intentions.—
          
          Enclosed herewith I send a compilation, made from an obscure manuscript of only three sheets; my boldness in doing which you will excuse, and permit me
          With heart felt esteem, and the respect of a sincere republican, to subscribe Your fellow citizen
          
            Anthony Haswell.
          
          
            P.S. My much respected neighbor Moses Robinson is chosen our representative for the town of Bennington, in the ensuing legislature.
          
        